Rothrock, J.
i. homestead: exemption'of proceeds. There is but one question presented. Is the money, being the proceeds of the homestead," exempt from execution on the judgment of the State against the defendant? Sec. 2000 of the Code provides that, “ The owner may from time to time change the limits of the homestead by changing the metes and bounds, *539as well as the record of the plat and description, or may change it entirely * * * . ”
Sec. 2001. “The new homestead, to the extent in value of the old, is exempt from execution in all cases when the old or former homestead would have been exempt, but in no other, nor in any greater degree.”
Here is an absolute right given to exchange one homestead for another, or to sell the homestead and acquire a new one, which shall be exempt to the same extent as the former one. -
There is no prescribed method as to how this shall be done. The statute does not provide that the sale must be for money in hand, which must be immediately invested in the new homestead; that is, that the selling of the old and purchasing the new must be simultaneous acts. "We must give the statute a reasonable construction so as to effectuate its object. If a homestead be sold and the proceeds applied to some other use there is no' doubt that the exemption would cease, but where the sale is made on a credit and with the intention of using the proceeds when collected in purchasing another homestead, and the proceeds are not put to any intervening use, they are exempt while thus in transitu, so to speak, from the -old homestead to the new. Any other rule would practically prohibit the changing of homesteads.
The length of time intervening between the sale of the old and the acquiring of the new is not essentially a controlling circumstance. A considerable lapse of time may not be inconsistent with an honest intention to change the homestead. No better illustration of this can be given than this case. The facts show that the defendant was compelled to resort to a legal proceeding, and a sheriff’s sale of the property to collect the purchase money, and on the day on which the money was paid to the clerk it was garnished. The defendant alleges that his intention was at the time of the sale, and now is, to use this money in the purchase of a new homestead in Jasper county. There is nothing in the facts inconsistent with such intention, although a considerable time has elapsed since the sale of the homestead.
The question is somewhat analagous to that of abandon*540ment of a homestead. Mere absence from the homestead is not an abandonment if there be a bona fide intention to return and occupy it. The intention to change homesteads is properly set forth in the petition. It was a fact on which plaintiff might have taken issue. But as the demurrer admits this fact, we think the judgment of the District Court should be
Affirmed.